WRIT GRANTED AND MADE PEREMPTORY:

The trial court erred in denying relator’s exception of venue. La. R.S. 36:602 provides that the domicile of the Department of Wildlife and Fisheries is Baton Rouge, Louisiana. La. R.S. 56:7(A)(1) provides that the domicile of the Louisiana Wildlife and Fisheries Commission is Baton Rouge, and La. R.S. 56:7(B) provides, “[a]ny person in interest who feels aggrieved by any rule, regulation, or other action adopted by the Louisiana Wildlife and Fisheries Commission, ..., may test its legality in a court of competent jurisdiction at the domicile of the commission.”
In the instant suit, plaintiff sued the Louisiana Department of Wildlife and Fisheries in Catahoula Parish seeking damages for his arrest on July 4, 1997 alleging such arrest was based on an invalid and unconstitutional regulation created by the Lake Louie Commission and adopted by the Louisiana Wildlife and Fisheries Commission. As plaintiffs suit challenges the legality of a rule, regulation or other action adopted by the Louisiana Wildlife and Fisheries Commission and names as a defendant the Louisiana Department of Wildlife and Fisheries, La. R.S. 36:602 and La. R.S. 56:7 require said suit, as to the Department of Wildlife and Fisheries, to be filed in East Baton Rouge Parish.
Accordingly, the judgment of the trial court denying relator’s exception of improper venue is reversed and set aside. It is hereby ordered that plaintiffs suit, as against the Louisiana Department of Wildlife and Fisheries, be transferred to East Baton Rouge Parish.